Citation Nr: 0520486	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernias.

2.  Entitlement to service connection for residuals of back 
strain.  

3.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972, with an additional subsequent period of service in the 
Air Force Reserve until May 1977.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO decision.

In February 2003, the veteran testified at a hearing at the 
RO, which was conducted by the undersigned Veterans Law 
Judge.  A copy of the transcript of the hearing is of record.  

In July 2003, the Board determined that new and material 
evidence had been received to reopen the claims of service 
connection for bilateral inguinal hernias and residuals of a 
back strain, and remanded the entire case back to the RO for 
additional development of the hernia, back strain, and left 
foot claims.  Thereafter, the case was returned to the Board 
for further appellate consideration.   

The Board also notes that the veteran may have raised the 
issue of service connection for a knee disability (see the 
February 2003 hearing testimony).  It is referred to the RO 
for further appropriate consideration. 

The issue of service connection for residuals of a back 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence showing that the veteran 
currently has bilateral inguinal hernias, or residuals from 
previous bilateral inguinal herniorrhaphy, that are related 
to disease or injury in active service.

3.  There is no competent evidence showing that the veteran 
currently has a left leg disability that is related to 
disease or injury in active service.


CONCLUSIONS OF LAW

1.  Bilateral inguinal hernias are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1101, 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  A left foot disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in May 2001, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  Further, the Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in June 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in April 2004, the RO 
advised the veteran of what was required to prevail on his 
claims for service connection, what specifically VA had done 
and would do to assist in the claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that is relevant to his appeal.  

Further, the veteran was provided with a copy of the rating 
decision dated in May 2001 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statements of the case issued in May 
2002 and July 2002 and the supplemental statement of the case 
issued in May 2005, which also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  Additionally, in a letter sent 
to the veteran in December 2000, the RO notified him of the 
ways in which he could help to substantiate his left foot 
claim.  The statements of the case, supplemental statement of 
the case, and additional notification letter also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision, statements of the case, 
supplemental statement of the case, and additional 
notification letter, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, additional notification 
letter, rating decision, statements of the case, and 
supplemental statement of the case - all taken together - the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate his service connection 
claims and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in February 2003.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
treatment records identified by him.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in an effort to substantiate the veteran's 
claims of service connection.  38 U.S.C.A.§ 5103A(d).  
Nevertheless, further development to obtain a physical 
examination with an opinion addressing the etiology of any 
inguinal hernias and left foot disability is not necessary 
because the veteran has not furnished one or more of the 
following:  medical evidence of current disability, competent 
evidence of persistent or recurrent symptoms of disability 
since his discharge from active service, and competent 
medical evidence showing that his current disability may be 
related to service or injury therein.  The Board again 
emphasizes that the RO has sought to obtain all available 
records identified by the veteran, or at least informed the 
veteran of the necessity of submitting records to support his 
service connection claims.  The Board thus finds that VA has 
done everything reasonably possible to assist the veteran.  
In the Board's judgment, further delay of this case to obtain 
an examination and/or etiological opinion would be pointless 
because the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claims.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Bilateral Inguinal Hernias

The veteran claims that bilateral inguinal hernias had their 
onset during service.  He asserts that service medical 
records show treatment for his claimed condition.  After 
careful consideration of the record including the veteran's 
contentions, the Board finds that there is no competent 
evidence showing that the veteran currently has bilateral 
inguinal hernias, or residuals from previous bilateral 
inguinal herniorrhaphy, that are related to his period of 
active service.  

At a February 2003 hearing, the veteran testified that he had 
developed hernias during Reserve duty training in 1975 (he 
thought it was in May of that year).  He indicated that he 
strained himself while driving a truck to Florida for two 
weeks of annual training.  He indicated that he strained 
himself while he was pressing the truck accelerator to the 
floor, in an attempt to prevent the truck from stalling on a 
bridge.  He indicated that he started to have a lot of pain 
then and that he was subsequently seen in the infirmary, 
where he was told he had a hernia.  He noted that he had 
hernia surgery in July 1975 and had had residual problems 
ever since (he claims he has pain on certain movements and is 
unable to lift things).  

A review of service personnel records shows that during 1975 
the veteran served on inactive active duty in the Reserve on 
March 15-16, April 19-20, and June 28.  Also during 1975 he 
served on active duty in the Reserve from March 24-28.  
During an annual evaluation for the Reserve in April 1975, 
the veteran denied having rupture/hernia.  He stated that he 
was in "good health."  

VA hospital records show that the veteran was admitted on May 
7, 1975.  A hospital summary notes that six to seven weeks 
prior to admission the veteran had discerned swelling of his 
right groin on straining, which was associated with moderate 
pain.  He reported that he strained at work about two months 
previous to the admission and had since felt fullness in his 
right groin on standing or straining.  His diagnoses were 
bilateral inguinal hernias.  The veteran was sent home on a 
pass on May 7, 1975, to return to the hospital five days 
later; however, for unknown reasons he failed to return and 
was given an irregular discharge from the hospital on May 19, 
1975, without having had any surgery or treatment.  

Service medical records show that in June 1975 the veteran 
was excused from annual training, due to bilateral inguinal 
hernias.  (Such record was accompanied by the statement of a 
private doctor, Dr. G.C., who noted that he was treating the 
veteran for inguinal hernias.)  He was given a physical 
profile relevant to right and left inguinal hernias.  The 
physical profile report noted that he was restricted from 
driving, lifting, and straining, and that he could return to 
moderate activity following a herniorrhaphy.  He was noted to 
have a right inguinal hernia since March 1975 and an enlarged 
left inguinal ring.  

VA hospital records show that the veteran was hospitalized 
from July 14 to July 20, 1975, during which time he underwent 
a bilateral inguinal herniorrhaphy.  A hospital summary 
indicates that the hernias were first noted in March 1975.  
The veteran desired to have the hernias repaired for purposes 
of employment.  

On a service physical examination in August 1975, the veteran 
was noted to have had a hernia repair, which was not 
symptomatic at that time.  An August 1975 physical profile 
report indicates that he was returned to full duty in the 
Reserve and required no duty restrictions.  

At the time of a VA examination in December 1975, the veteran 
complained that his right side had continued to give him 
problems after his hernia surgery.  Following physical 
examination, the diagnosis was bilateral inguinal 
herniorrhaphy in July 1975, with no evidence of recurrence 
found in either region at that time.  

In a February 1977 statement, the veteran indicated that due 
to his right and left hernias, he had to train for a new job.  

Private medical records dated from 1991 to 1997 from Dr. 
M.E.K., and VA medical records dated from September 1997 to 
June 2002, show treatment for a variety of ailments but do 
not show any complaints, treatment, or diagnosis of an 
inguinal hernia, or residuals from previous herniorrhaphy.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
inguinal hernias.  Pertinent medical evidence shows that he 
underwent bilateral inguinal hernia surgery in July 1975.  He 
was first noted to have the hernias in May 1975.  Service and 
VA hospital records appear to indicate that the hernias arose 
- or that symptoms were initially detected - in March 1975, 
when the veteran reportedly strained at work.  However, there 
are no service medical or personnel records to indicate that 
the onset of the hernias was during the veteran's two-week 
annual training, as he has claimed.  While the veteran 
appears to have served on active duty training over a five-
day period in March 1975, there is no contemporaneous 
evidence that hernias were incurred during that time period.  
Furthermore, service records clearly show that in June 1975 
the veteran was excused from annual training due to inguinal 
hernias.  In other words, the diagnosis of inguinal hernias 
preceded his annual training.  

Additionally, the veteran claims that he currently has 
ongoing problems related to his bilateral inguinal hernias.  
There is no medical evidence to corroborate this assertion.  
In short, there is no current diagnosis of a disability 
relative to inguinal hernia.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As to the veteran's own assertion that he currently has 
bilateral inguinal hernias (or problems related to his 
repaired hernias) that are attributable to his period of 
service, such lacks probative value, because he is a lay 
person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

After carefully considering all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for bilateral 
inguinal hernias.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Left Foot Disability

The veteran claims that a left foot disability had its onset 
during service.  He testified in February 2003 that he 
incurred an injury to the outer edge of his left foot from 
jumping off a truck and was treated once in September 1971.  
After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
left foot disability that is related to his period of active 
service.  

Service medical records show that the veteran was seen in 
February 1972 in regard to his left foot.  A radiographic 
record at that time indicates that an evaluation was to rule 
out an old fracture of the left metatarsal.  The left foot 
was noted to be "still painful" but not swollen.  X-rays of 
the foot showed no significant bony abnormality.  At the time 
of a separation physical examination in June 1972, the 
veteran completed a medical history form on which he 
specifically denied having any foot trouble.  On a physical 
examination at that time, his feet were evaluated as abnormal 
secondary to "plas plantars."  On reports of medical 
history at the time of physical examinations in January 1974 
and April 1975, the veteran denied having any foot trouble.  
On a service physical examination in August 1975, the 
veteran's feet were evaluated as normal.  

Post-service records show that at the time of a December 1975 
VA examination, there were no complaints, clinical findings, 
or diagnosis of a left foot disability.  Private medical 
records dated from 1991 to 1997 from Dr. M.E.K., and VA 
medical records dated from September 1997 to June 2002, show 
treatment for a variety of ailments but do not show any 
treatment or diagnosis of a left foot disability.   

At a February 2003 hearing, the veteran testified that he was 
not currently having any problem with his left foot, although 
he noted that every two or three years his foot would flare 
up.  

In short, there is no current medical evidence of a left foot 
disability.  In fact, while the veteran was seen on a single 
occasion with a left foot complaint during service, there is 
no evidence of a chronic left foot disability coincident with 
service.  The foot abnormality noted in June 1972 was not 
noted in subsequent physical evaluations.  As such, the Board 
finds that there is no competent evidence showing that the 
veteran currently has a left foot disability that can be 
related to service.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Despite the assertions of the veteran that he has a left foot 
disability that is related to service, he, as a layperson, is 
not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
left foot disability.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral inguinal hernias is denied.

Service connection for a left foot disability is denied.




REMAND

With regard to the issue of service connection for residuals 
of a back strain, remand is warranted in this appeal to 
ensure that all pertinent evidence is associated with the 
claims file and to obtain a contemporary medical opinion 
addressing the etiology of the veteran's back disorder.

A preliminary review of his service records shows that in 
April 1971 the veteran was seen with complaints of low back 
pain that had been ongoing for six weeks.  He underwent 
physical therapy and experienced moderate to good relief of 
symptoms.  In September 1971, the veteran suffered an acute 
low back strain and was placed on bed rest and then light 
duty.  It appears that while working in the Reserve in 
February 1973, the veteran had strained his back while 
lifting a fuel control.  At the time of a VA examination in 
December 1975, the veteran reported that he had some aching 
in his low back that occurred on prolonged standing and 
bending.  A lumbar spine X-ray was normal, and the veteran 
was found not to have any residuals of disease or injury of 
the lumbosacral spine.  In a February 1977 statement, the 
veteran indicated that due in part to a back disability, he 
had to train for a new job.  Private medical records of Dr. 
M.E.K., dated from 1991 to 1997 show continued complaints of 
back problems.  VA outpatient records, dated from November 
1998 to June 2002, show diagnoses of degenerative disc 
disease of the low back, low back spasms, and chronic low 
back pain.  

In an October 1998 statement, the veteran indicated that he 
underwent back surgery in July 1991.  VA outpatient records 
dated in February 2002 and April 2002 indicate that the 
veteran was status post back surgery (discectomy) in 1992.  
During his hearing in February 2003, it was noted that he had 
back surgery in 1993.  In any case, surgical records from Dr. 
Ponder, identified by the veteran in October 1998, are not of 
record.  It appears that the RO once attempted to obtain 
these records from the doctor in October 1998, in connection 
with another claim, but did not receive a response.  Thus, 
the RO should specifically request that the veteran submit 
the records pertinent to such surgical treatment, or submit a 
medical release for the VA to obtain them on his behalf.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

When this case was previously remanded in July 2003, the 
Board directed that appropriate development, such as 
examinations with nexus opinions, be undertaken as necessary.  
It appears that the RO determined that an examination of the 
back was not needed.  The Board, however, believes that given 
the foregoing service and post-service medical evidence, as 
well as the veteran's own testimony, he should be examined by 
VA to identify any residual of a back strain incurred in 
service.  38 U.S.C.A.§ 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for a back disability since 
his discharge from service in July 1972, 
to include back surgery in the early 
1990s.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records not already 
associated with the claims file.  

2.  Following the completion of the 
foregoing, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination in order to ascertain the 
nature and etiology of all back 
disability.  All indicated testing in 
this regard should be accomplished.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  Detailed findings 
should be reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the veteran 
information pertinent to his back medical 
history.  The examiner's attention is 
directed to the reports of treatment for 
back strain during service, which are 
contained in the file.  The examiner 
should furnish an opinion as to the 
medical probability (less likely than not 
or more likely than not) that any 
currently diagnosed back disability is 
etiologically related to the back strain 
incurred during service, or otherwise 
related to the veteran's period of active 
duty.  The rationale for all opinions 
should be provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of service connection for residuals 
of a back strain.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


